Case 6:20-cv-00560-MJJ-PJH Document 19 Filed 06/22/20 Page 1 of 1 PageID #: 402




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


 BENSON PHILIP GATU NJUGUNA                 CASE NO. 6:20-CV-00560 SEC P

 VERSUS                                     JUDGE MICHAEL J. JUNEAU

 ERIC STAIGER, ET AL                        MAGISTRATE JUDGE HANNA


                                   JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein, determining that the findings are correct under the

 applicable law, and noting the absence of objections to the Report and

 Recommendation in the record;

         IT IS ORDERED, ADJUDGED AND DECREED that the Petition for Writ

 of Habeas Corpus (rec. doc. 1) is DENIED and DISMISSED WITHOUT

 PREJUDICE to filing a new habeas petition should his confinement become

 unconstitutional.

         THUS DONE in Chambers on this 22nd day of June,

 2020.


                                                    Michael J. Juneau
                                                United States District Judge
